DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Krawzsenek on 5/26/2022.

The application has been amended as follows: 

CLAIMS
	Claims 1, 2, 4, 8-12 have been amended as follows.

1. (Currently Amended) An image capture device, comprising:
a first chip, zoom lenses, image sensors, zoom motors, and focus motors;
wherein a number of the first chip is one;
a number of the zoom lenses is two, which comprises a first short zoom lens and a second long zoom lens; the two zoom lenses have different zoom ranges, and there is an overlap range between the different zoom ranges of the two zoom lenses;

a number of the image sensors is two, and the two image sensors correspond to the two zoom lenses respectively, and the two image sensors are communicatively connected to the first chip respectively;
a number of the zoom motors is two, a number of the focus motors is two, and the two zoom motors and the two focus motors are communicatively connected to the first chip respectively; wherein one of the two zoom motors is connected to the first short zoom lens, and the other one of the two zoom motors is connected to the second long zoom lens; and one of the two focus motors is connected to the first short zoom lens, and the other one of the two focus motors is connected to the second long zoom lens; and
the first chip is configured for, upon detecting that a current focal length of the first short zoom lens is equal to a preset switching focal length value, controlling an image sensor corresponding to the second long zoom lens to generate real-time images, and controlling an image sensor corresponding to the first short zoom lens to stop generating the real-time images; wherein the preset switching focal length value is within the overlap range;
wherein the first chip is further configured for:
before controlling the image sensor corresponding to the second long zoom lens to generate the real-time images and controlling the image sensor corresponding to the first short zoom lens to stop generating the real-time images, determining a preset magnification corresponding to the first short zoom lens based on the preset switching focal length;
based on the preset magnification corresponding to the first short zoom lens, a specified zoom speed and an initial magnification of the first short zoom lens, determining an initial step size of the zoom motor of the first short zoom lens, and controlling the zoom motor of the first short zoom lens to operate to the initial step size; and

after the zoom motor of the first short zoom lens operates to the initial step size, controlling the zoom motor of the first short zoom lens to perform a zoom operation according to the specified zoom speed.

2. (Currently Amended) The image capture device according to claim 1, wherein the detecting that a current focal length of the first short zoom lens is equal to [[a]] the preset switching focal length value comprises:
obtaining a current magnification of the zoom motor corresponding to the first short zoom lens; according to the current magnification, determining the current focal length of the first short zoom lens by using a preset corresponding relationship between [[the]] a magnification and [[the]] a focal length; determining whether the current focal length of the short zoom lens is equal to the preset switching focal length value; if yes, detecting that the current focal length of the first short zoom lens is equal to the preset switching focal length value.

4. (Currently Amended) The image capture device according to claim 3, wherein
the first chip, upon detecting that the current focal length of the first short zoom lens is within the overlap range, sending the control instruction to the second chip comprises:
upon detecting that the current focal length of the first short zoom lens is within the overlap range, obtaining a current object distance corresponding to the current focal length, and determining a first magnification and a first focal length of the second long zoom lens based on the current object distance and the current focal length, and sending the control instruction including the first magnification and the first focal length to the second chip; and
the second chip, upon receiving the control instruction, controlling the zoom motor corresponding to the second long zoom lens to perform the zoom operation, controlling the focus motor corresponding to the second long zoom lens to perform the focusing operation, and controlling [[an]] the image sensor corresponding to the second long zoom lens not to generate the real-time images comprises:
upon receiving the control instruction including the first magnification and the first focal length, controlling the zoom motor corresponding to the second long zoom lens to perform the zoom operation according to the first magnification, controlling the focus motor corresponding to the second long zoom lens to performs the focusing operation according to the first focal length, and controlling the image sensor corresponding to the second long zoom lens not to generate the real-time images.

8. (Currently Amended) The image capture device according to claim 1, wherein the first chip is further configured for:
upon detecting that the current focal length of the first short zoom lens is not within the overlap range and is within the zoom range of the first short zoom lens, controlling the image sensor corresponding to the first short zoom lens to generate the real-time images, and controlling the image sensor corresponding to the second long zoom lens not to generate the real-time images.

9. (Currently Amended) The image capture device according to claim 1, wherein the first short zoom lens has a first continuous zoom interval, the second long zoom lens has a second continuous zoom interval, and the first continuous zoom interval and the second continuous zoom interval have a partially overlapped continuous interval;
the first chip is further configured for:
before controlling the image sensor corresponding to the second long zoom lens to generate the real-time images and controlling the image sensor corresponding to the first short zoom lens to stop generating the real-time images, when a current magnification corresponding to images output by the image capture device is within the partially overlapped continuous interval, obtaining a reference image captured by the first short zoom lens at the current magnification; performing feature identification on the reference image to obtain length and height of a feature object in the reference image and positions of feature points in the reference image;
obtaining a first image captured by the second long zoom lens at the current magnification; performing feature identification on the first image to obtain length and height of a feature object in the first image and positions of feature points in the first image;
at the current magnification, when images output by the image capture device is switched from images captured by the first short zoom lens to images captured by the second long zoom lens, determining an area to be output of the first image according to the length and height of the feature object and positions of the feature points in the reference image and the length and height of the feature object and positions of the feature points in the first image; and
outputting the area to be output of the first image according to an output resolution of the image capture device.

10. (Currently Amended) The image capture device according to claim 9, wherein determining [[an]] the area to be output of the first image according to the length and height of the feature object and positions of the feature points in the reference image and the length and height of the feature object and positions of the feature points in the first image comprises:
obtaining an output area of the reference image, wherein the feature object is included in the output area of the reference image, and the feature points are included in the output area of the reference image; calculating a ratio of the length of the feature object in the reference image to the length of the feature object in the first image, and a ratio of the height of the feature object in the reference image to the height of the feature object in the first image to obtain a target scaling ratio; and
scaling the output area of the reference image according to the target scaling ratio to obtain a scaled image; by using feature points in the scaled image and the feature points in the first image as [[the]] aligned reference points, determining a mapping area in the first image corresponding to the scaled image as the area to be output of the first image.

11. (Currently Amended) The image capture device according to claim 10, wherein the first chip is further configured for:
when the current magnification of the second long zoom lens is not in the partially overlapped continuous interval, obtaining a target cropping length on the left side, a target cropping length on the right side, [[an]] a target cropping length on the up side, and a target cropping length on the down side at a magnification extreme value, wherein the magnification extreme value is an extreme value of the partially overlapped continuous interval;
cropping the image captured by the second long zoom lens according to the target cropping length on the left side, the target cropping length on the right side, the target cropping length on the up side, and the target cropping length on the down side, to obtain a target area to be output of the image captured by the second long zoom lens; and
outputting the target area to be output of the image captured by the second long zoom lens according to the output resolution of the image capture device.

12. (Currently Amended) The image capture device according to claim 9, wherein the first chip is further configured for:
when the current magnification of the second long zoom lens is not in the partially overlapped continuous interval, obtaining a second image captured by the second long zoom lens at the current magnification and a third image captured by the first short zoom lens at a magnification extreme value, wherein the magnification extreme value is an extreme value of the partially overlapped continuous interval, and the magnification extreme value is a magnification extreme value of the first short zoom lens;
performing feature identification on the second image to obtain a length and height of the feature object in the second image and coordinates of the feature points in the second image; performing feature identification on the third image to obtain a length and height of the feature object in the third image and coordinates of the feature points in the third image;
calculating a target cropping length on the left side, a target cropping length on the right side, a target cropping length on the up side and a target cropping length on the down side according to the length and height of the feature object and positions of the feature points in the second image, and the length and height of the feature object and positions of the feature points in the third image; 
according to the target cropping length on the left side, the target cropping length on the right side, the target cropping length on the up side, the target cropping length on the down side, and a unit adjustment magnification of the second long zoom lens, calculating unit lengths to be cropped respectively on the left side, right side, up side, and down side when adjusting [[a]] the unit adjustment magnification each time from the magnification extreme value to the current magnification;
determining the target area to be output of the image captured by the second long zoom lens according to the unit lengths to be cropped respectively on the left side, right side, up side, and down side; and
outputting the target area to be output of the image captured by the second long zoom lens according to the output resolution of the image capture device.



Reasons for Allowance
Claims 1-5, 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image capture device, comprising:
wherein the first chip is further configured for:
before controlling the image sensor corresponding to the second long zoom lens to generate the real-time images and controlling the image sensor corresponding to the first short zoom lens to stop generating the real-time images, determining a preset magnification corresponding to the first short zoom lens based on the preset switching focal length;
based on the preset magnification corresponding to the first short zoom lens, a specified zoom speed and an initial magnification of the first short zoom lens, determining an initial step size of the zoom motor of the first short zoom lens, and controlling the zoom motor of the first short zoom lens to operate to the initial step size; and
after the zoom motor of the first short zoom lens operates to the initial step size, controlling the zoom motor of the first short zoom lens to perform a zoom operation according to the specified zoom speed, in combination with other claimed limitations.
Claims 2-5, 7-12 are allowed as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/27/2022